Exhibit 10.5

 

Named Executive Officer Compensation

 

On July 1, 2005, the Compensation Committee of the Board of Directors set the
annual base salaries of, and awarded cash bonuses to, Chesapeake’s named
executive officers, effective July 1, 2005. The new base salaries and the cash
bonuses, respectively, are as follows: Aubrey K. McClendon $950,000 and
$625,000; Tom L. Ward $950,000 and $625,000; Marcus C. Rowland $580,000 and
$355,000; Martha A. Burger $480,000 and $250,000; and Michael A. Johnson
$360,000 and $140,000.